 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric Corporation and United Elec-trical, Radio & Machine Workers of America. Case5-CA-8380March 23, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 18, 1977, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, WestinghouseElectric Corporation, Richmond, Virginia, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 For the reasons stated in their dissenting opinion in Essex International,Inc., 211 NLRB 749 (1974), Chairman Fanning and Member Jenkins concurin the adoption of the Administrative Law Judge's conclusion thatRespondent violated Sec. 8(a)(l) of the Act by maintaining a ruleprohibiting employees from soliciting their fellow employees concerningmatters relating to their Sec. 7 nghts dunng nonwork times at the plant.3 See Isis Plumbing & Heating Co., 138 NLRB 716 (1962), for rationaleon interest payments.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on May 12, 1977, pursuant to a chargefiled by United Electrical, Radio & Machine Workers ofAmerica, hereinafter referred to as the Union or theCharging Party, on January 24, 1977, which was served onRespondent by registered mail on the same date and on acomplaint and notice of hearing issued by the ActingRegional Director for Region 5 of the National LaborRelations Board, which was likewise duly served onRespondent. The remaining portions of the complaint,which were not dismissed by bench order at the hearing,'allege that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Kenneth L. Wray, Jr., on or aboutJanuary 19, 1977, and also violated Section 8(a)(1) of theAct by maintaining and enforcing a certain no-solicitationrule at all pertinent times herein. In its answer to thecomplaint, Respondent has denied the commission of anyunfair labor practices.For reasons which appear hereinafter, I find that Re-spondent has violated the Act essentially as charged inthese allegations of the complaint.At the hearing the General Counsel and Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence, and to file briefs. Briefs have subse-quently been filed by the General Counsel, the ChargingParty, and Respondent and have been considered.Upon the entire record2in this case including the briefsand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, is engaged inthe repair of electrical motors and generators at itsRichmond, Virginia, location, the only location involvedherein.During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent purchasedand received, in interstate commerce, materials and sup-plies valued in excess of $50,000 from points locatedoutside the State of Virginia.At all times material herein, Respondent is, and hasbeen, an employer as defined in Section 2(2) of the Act,engaged in commerce and in operations affecting com-merce as defined in Section 2(6) and (7) of the Act,respectively.I On Respondent's motion at the hearing, and without objection by theGeneral Counsel and the Charging Party, I dismissed a certain allegation ofthe complaint (par. 5(a)) that Respondent interrogated its employees inviolation of Sec. 8(aX I) of the Act.2 Errors in the transcript have been noted and corrected.235 NLRB No. 51356 WESTINGHOUSE ELECTRIC CORP.II. THE LABOR ORGANIZATION INVOLVEDAt all times material herein, the Union is, and has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Relevant HierarchyAt all times material herein, the following named personshave occupied the positions set opposite their respectivenames, and have been, and are now, agents of Respondent,acting on its behalf, and are supervisors within the meaningof Section 2(11) of the Act:Glenn H. RheinhartJohn VetschPlant ManagerFirst Line SupervisorB. Sequence of EventsIn March 1976, Lance Compa, a field organizer for theUnion, who also represented it at the hearing, held a unionmeeting at a local Holiday Inn. About 18 employees ofRespondent's Richmond plant attended. This effort toorganize the employees at that time however, was, aban-doned by the Union shortly thereafter.In October 1976, Respondent had to complete a large jobfor the U.S. Army Corps of Engineers. Consequently,Respondent obtained the services of three men fromManpower, Inc., to assist on this project.One of these three men was Kenneth Wray, the allegeddiscriminatee herein. Before coming to work with Man-power, Inc., Wray had been employed at Respondent'smotor division plant in Buffalo, New York, from October1974 to October 1975 when Wray was laid off for lack ofwork.After Wray had worked as a Manpower employee forabout 2 weeks at Respondent's Richmond plant in October1976, Respondent hired Wray as its own employee at thatplant on October 29, 1976. Wray began his employmentwith Respondent at Richmond as a motor repairman "D,"labor grade 3, at the so-called "standard" pay rate.3Meanwhile, in October, November, and early December1976, Compa, the union organizer, again contacted em-ployees at Respondent's Richmond plant and visited themat their homes.On January 4, 1977, Respondent rehired a formeremployee, Clarence Rigsby, as a motor repairman "B."Rigsby thereafter performed a number of the same dutiesas were being performed by Wray.On or about January 12, 1977, Wray spoke to hissupervisor, Vetsch, about outside school training. Vetschassured Wray that, on his successful completion of acourse, Respondent would reimburse Wray for his courseexpenses.A union meeting was held on Sunday, January 16, 1977,at a Holiday Inn. This meeting was attended by Compa3 As Rheinhart admitted at the hearing, an employee is usually hired atthe so-called "probationary rate" -unlike Wray -then moved to a higher"qualifying" rate and, finally. if his work justifies it, to the "standard" rate-the rate at which Wray began.4 Wray credibly so testified. In view of some uncertainty demonstratedand five of the employees, including Wray. Compa passedout union authorization cards and all five employeessigned. Compa instructed the employees in the use of alow-key approach whereby they could attempt to organizetheir fellow employees during breaks and before and afterwork hours. Compa also gave them enough blank authori-zation cards for the entire plant unit. Wray took abouteight of these blank authorizations.On the morning of January 17, 1977, Wray approached10 to 12 of his fellow employees in an effort to get them tosign cards. One of the employees approached by Wray wasRay Preston. When Preston told Wray that Preston wasnot interested unless the Union could get 85 to 90 percentof the shop employees to join, Wray told Preston thatwhere he, Wray, came from "people got in a lot of troubleand cars got smashed up and stuff like this, and whenunions were originated people were in trouble ...peoplegot in a lot of trouble for not joining the unions."4Prestonbecame angry at this and called Wray a radical.Preston was so annoyed by Wray's remarks that Prestonmentioned them to "everyone in the shop," including hissupervisor, John Vetsch. Specifically, Preston told Vetsch,within a few minutes after the above conversation withWray, that Wray threatened to tear up Preston's car ifPreston crossed a picket line.At some point prior to the time Plant Manager Rhein-hart told Vetsch, on January 19, 1977, to lay Wray off -an incident which will be described infra -Vetschinformed Rheinhart that Wray had had a conversationwith Preston on January 17, 1977, about a union in theshop.5On the evening of January 17, Wray telephoned Compaand told Compa that Wray had spoken to several employ-ees including Preston. Wray asked that Compa himselfspeak to Preston.Compa telephoned Preston immediately after the conclu-sion of Compa's call from Wray. Preston told Compa in theensuing conversation that Preston was concerned about theway Wray approached Preston about the Union. Prestonsaid that, when he did not respond to Wray's request tosupport the Union, Wray said that people who did notsupport the Union got their cars torn up. Compa toldPreston that Wray was wrong to say this and that theUnion did not want that sort of campaign. Compa saidrather that the Union sought support only where employ-ees wanted a labor organization to represent them. Compapromised to have Wray speak again to Preston andstraighten the matter out.Compa then telephoned Wray, admonished Wray aboutwhat he had said to Preston, and repeated his instructionsabout a low-key campaign. Compa also requested Wray tospeak again to Preston and square the matter away so thatthere would be no lingering animosity.by Preston in his testimony. I do not credit Preston's somewhat differentversion of what Wray said. Wray testified in a more certain andstraightforward manner than did Preston.5 Rheinhart so admitted.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWray worked on January 18 and, I conclude, spoke toPreston.6He likewise spoke to other employees about theUnion on that day.Wray worked the morning of Wednesday, January 19,and continued his organizing efforts at the plant. About11:45 a.m., on January 19, Vetsch called Wray intoVetsch's office. At that time Vetsch informed Wray that hewas being let go because of the lack of work and becauseWray was doing too much "bullshitting." Wray askedVetsch if he was being discharged and, if so, on whatgrounds. Vetsch stated that Wray could call it what hewanted but that Wray was being let go. Vetsch repeated thereasons he had already given Wray. Vetsch then instructedWray to return a flashlight and to get his tools and himselfout of the plant. Wray complied.7He has not beenreinstated.Respondent maintains an "Industry Services DivisionEmployee Handbook," which has been distributed to allemployees at its Richmond plant. At all pertinent timesherein the following language has appeared on an unnum-bered page of that handbook under the title "Collectionsand Donations":For reasons you can well understand and appreciate,taking or accepting collections or donations from otheremployees or non-employees is not permitted duringworking hours. This rule applies to any fund used forcharitable or benevolent reasons. Occasionally plantmanagement may waive this rule. The Company attimes makes contributions to selected causes on behalfof the Plant, and provides a payroll deduction plan as aconvenient way for employees to contribute to theUnited Fund on a regular basis. This is the onlysolicitation allowed in the plant.In or about May 1975, Respondent permitted solicitorsfrom the United Givers Fund to speak at an employeemeeting and to show a movie about the Fund.No other solicitation was shown to have occurred at theplant for the following year and a half until Wray begansoliciting employees to join the Union on January 19, 1977.IV. CONCLUDING FINDINGSA. The Separation of WrayRespondent denies that Wray was discharged for unionactivities. It says that it had no knowledge of such activitiesand further contends that, even if it did, the GeneralCounsel's case must fail because there is no showing thatRespondent maintained any animus against union activi-ties by its employees.I reject each of these contentions.Wray was very active in the Union's brief organizingcampaign, as has been recounted. Respondent knew ofthese activities -at least insofar as Wray's efforts at thes Preston stated that Wray spoke to him about the Union two or threetimes before Wray's separation, including the conversation in which thepossibility of car damage was mentioned.I These findings as to Wray's discharge are based on the credible andundisputed testimony of Wray in this regard. Vetsch did not testify.I It is well settled that the element of animus can be established on thebasis of circumstantial evidence. Ri-Del Tool Mfg. Co., Inc., 199 NLRB 969plant to solicit employees to sign union authorization cardswere concerned. For Preston so advised Vetsch and Vetschinformed Rheinhart -prior to Wray's discharge -thatWray had spoken to Preston about a union in the shop.Thereafter when Vetsch told Wray that Respondent wasseparating Wray, one of the reasons Vetsch gave Wray wasthat Wray was doing "too much bullshitting." The only"bullshitting" -i.e. talking -in which Wray was shownto have engaged at the time was his effort to solicit hisfellow employees to join the Union. Hence, I find that thisis the "bullshitting" to which Vetsch had reference.1, accordingly, conclude from the foregoing facts that theGeneral Counsel has established a prima facie case thatWray was separated from employment because of hisunion activities. That is, Wray was involved in suchactivities and Respondent's Richmond plant officials wereaware of such involvement. The precipitate manner inwhich Wray was let go after Respondent became so awareand Vetsch's remark that one cause for separation was "toomuch bullshitting" -his organizational activities, as Ihave found -are evidence not only of Respondent'sanimus against such activities but, perforce, of its motive inending Wray's services.8Inasmuch as the General Counsel has established aprimafacie case, the burden of the proceeding shifted to Respon-dent.Respondent defends that Wray was laid off on January19 for economic reasons and was given 3 days paid noticeat that time consistent with its layoff policy. It says that thedecision to lay off Wray was based on a consensus ofRespondent's supervisory hierarchy (including Rheinhartand Vetsch) which had been reached on or about January13 or 14 (i.e., prior to the union meeting of January 16).9Respondent avers that this consensus of supervisory opin-ion was founded on the circumstance of declining customerorders which left employees with insufficient productionwork to do. Wray was selected for layoff, Respondentclaims, as the least senior employee at the plant and theonly one who had not completed his probationary period.I also reject these contentions by Respondent.The only witness to testify in support of Respondent'scase was Rheinhart, the Richmond plant manager. Rhein-hart testified that there was little work for Wray to do fromChristmas through January. Rheinhart also testified that inthe first part of January the amount of available customerwork for all hourly employees in the shop was at a lowpoint. (Customer work is production work for which one ofRespondent's clients can be charged directly.) Rheinhartdiscussed this problem, he says, with his three foreman, oneof whom was Vetsch, on January 13 or 14. The foremen,per Rheinhart, told him that there was not enoughproduction work to keep the men on the floor busy, hencefurloughs were discussed. Rheinhart stated that it wasmentioned at the time that there was one probationaryemployee who had not served out his probation and this(1972). And the timing of a discharge or separation abruptly after anemployer has learned of an employee's union activities, as here, is oneinstance of such probative circumstantial evidence. N.LR.B. v. MontgomeryWard & Co., 242 F.2d 497, 502 (C.A. 2, 1957), cert. denied 355 U.S. 829.9 Respondent's brief erroneously says that the supervisory decision wasreached on "July 13 or 14." However, its evidence, as will appear, wouldtend to show that the meetings occurred on January 13 or 14, 1977.358 WESTINGHOUSE ELECTRIC CORP.employee would be the first to go. The alleged probation-ary was Wray. Rheinhart responded to the foreman -inthe same manner he said he responded to them a few daysbefore January 13 or 14 -that he, Rheinhart, wasoptimistic about a business upturn and was unwilling torelease any employees, hence he would not do so at thetime.A sales meeting was held on Monday, January 17,attended by Rheinhart, salesmen, and the foremen on theday shift (Romisher and Vetsch). The conclusion reachedat this meeting was, according to Rheinhart, that thingshad gone from bad to worse. The situation did not improveon January 18. Accordingly, said Rheinhart, he hadanother meeting with Romisher and Vetsch on the morningof January 19, reviewed the production situation withthem, found it no better, and told Vetsch to lay off Wray.Rheinhart also claims he told Vetsch to let Wray go homeat noon on January 19, if there was no work for Wray todo, and to pay Wray through Friday.I believe only so much of Rheinhart's testimony thatindicates Rheinhart was in constant touch with his foremenabout the production situation in the shop and thatRheinhart made the decision to release Wray. For bothactivities were part of his function as plant manager. In thelight of all the surrounding circumstances, the confusiondemonstrated by Rheinhart on the stand (particularly inreference to Respondent's summaries of employee hoursworked) and certain inconsistencies in his testimony,'0I donot credit any other aspect of his testimony in respect tothe release of Wray.Wray, as I have already found, was not told by Vetschthat he was being laid off. Moreover, Wray's employmentrecords show that he was discharged. Wray's records alsoreflect that he was paid only through Wednesday noon onJanuary 19, and, curiously, for Friday, January 21. Hence,he was not awarded 3 days' layoff pay as is customaryunder Respondent's layoff policy. IFurther, Wray was never told he was a probationaryemployee.12Rheinhart rather informed Wray, as Rheinhartadmitted, that, after 30 days, Wray would be qualified forsick days, vacation, and holiday pay. As Rheinhart furtheradmitted at the hearing, Wray would also -after 30 days'employment at Richmond -receive credit for Wray'sprior employment at Buffalo, which would entitle Wray toa vacation.Wray took I week's vacation in 1976, and when releasedon January 19, 1977, he was awarded 2 weeks' furthervacation at that time, according to his separation record asprepared at that time.i3'o E.g., when called by the General Counsel, Rheinhart testified thatWray became a permanent employee of Respondent in October 1976. InRespondent's case in chief Rheinhart took the position Wray was aprobationary employee. When called by the General Counsel, Rheinhartsaid Wray qualified for holidays on the basis of Wray's prior employmentwith Respondent. In Respondent's case, Rheinhart testified Wray becameso qualified after 30 days' employment at the Richmond plant.i" While Respondent did not subsequently contest Wray's applicationfor unemployment compensation, any issue as to such contest would not, Iconclude, have ripened until after the charge herein was filed. For thecharge was filed promptly on January 24, 1977, only 5 days after Wray'srelease. Respondent's declination to contest layoff is therefore entitled tolittle, if any, weight in this circumstance.12 Wray credibly so testified without dispute.13 Rheinhart testified that the copy of this separation record which wasAn employee in his first year receives a I-week vacationand in his second year -2 weeks -according toRespondent's "Industry Services Division EmployeeHandbook," which was received in evidence. If Wray wasgiven credit for his prior year with Respondent at Buffalohe would be in his second year of employment withRespondent.Further, Wray was not hired at the Richmond plant at aprobationary pay rate -nor even at the qualifying ratewhich is the next rate following the probationary rate. Hewas hired in the so-called standard rate (the highest ofthese three rates). When Rheinhart took Wray on, Rhein-hart told Wray that Wray would begin at the standard ratebecause of his prior employment with Respondent.'4Respondent's "Industry Services Division EmployeeHandbook," in effect at all times herein, states that "anemployee laid off (as Wray was from Respondent's Buffaloplant) will receive credit for former service when re-hired." 15On the basis of the foregoing, I conclude that Wray washired by Respondent in October 1976 as a permanentemployee (as Rheinhart, in any event, admitted at onepoint in his testimony) for whom full employment benefitswould vest after 30 days' continuous employment on rehireand that Wray was not serving in a probationary period onJanuary 19, 1977, the day of his separation from theRichmond plant. I further conclude on the basis of theabove-mentioned corporate policy that, as of January 19,1977, Wray possessed 1 year and 2-1/2 months' accumulat-ed seniority. This means, therefore, that as of that dateWray was not the least senior employee of the Richmondplant. Thornton (who like Wray was a repairman "D") wasthe least senior at that time with less than 10 months'service. 16But even assuming, arguendo, that my conclusions areerroneous that Wray was not a probationary employee andnot the least senior employee in the shop on January 19,1977, I would still conclude that he was not released fromemployment on that date for economic reasons.Rheinhart admitted that Wray was hired at the Rich-mond plant because Respondent was impressed withWray's attitude, eagerness, and work during Wray's stintwith Manpower at the plant in October 1976. Rheinhartalso admitted that he was impressed with Wray's priorefforts (before Manpower) to get a job working at theRichmond plant. Indeed, it was Rheinhart who helpedWray get Wray's job with Manpower. Only a week beforeWray's release on January 19, Wray was told by Vetschthat Respondent would reimburse Wray for the successfulsent to Respondent's home office was later corrected to show 5 days'vacation and, indeed, Wray was only paid for 5 days. However, significant-ly, at the time of Wray's release, the entry shows 2 weeks, and henceindicates the belief at the time that he was a second-year employee.14 Wray credibly so testified without dispute. While Rheinhart claimedthat Respondent did not consider Wray's prior service with Respondentwhen deciding on Wray's pay rate, Rheinhart did not deny telling Wray.when Wray was hired. that the standard rate was awarded on the basis ofWray's prior service.Is I do not credit Rheinhart's contrary testimony that the Richmondplant has a different policy when hiring a former employee of another plant.No documentation of such policy was produced at the hearing.'6 1, accordingly, reject the statement to the contrary on G.C. Exh. 12,which purported to give the seniority dates of all shop employees.359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletion of an outside training course which Wraybegan on January 17. And there is no indication thatWray's performance between October 1976 and January1977 was inadequate.Yet Respondent's attitude -including that of Vetsch -changed towards Wray immediately after Wray's unionsupport became known to Respondent. Significantly, eventhough Respondent claims it marked Wray for economiclayoff on January 13 or 14 (i.e., before Wray's first unionactivity at the union meeting of January 16) it significantlymade no decision and took no action until January 19,which was, again, after Wray's union allegiance and activesupport became known to Respondent.Further, and totally aside from the foregoing, I wouldnot conclude that the evidence supports Respondent'sdefense that the economic picture compelled the release ofa shop employee in Wray's classification. For here againthe total picture painted by the evidence is at odds withRespondent's defense.Thus, as I have mentioned, Rheinhart claimed that therewas little for Wray to do from Christmas into January. YetRespondent on January 4, 1977, rehired Clarence Rigsby,an employee who then and thereafter engaged in much ofthe same type work performed by Wray. And Rigsby wasrehired in early January 1977 despite Rheinhart's claimthat the economic picture looked poor at that time.Nor, consistently, can Respondent find any comfort inthe evidence Respondent introduced to show certaincategories of labor performed by shop employees and theirtotal hours worked at the times in question here. Thesefigures, Respondent contends, indicate an increase innonproduction work (work for which a customer cannot bedirectly billed) in January 1977.I find no support for Respondent's defense in suchevidence because I am at a loss to understand how thesefigures buttress Respondent's contention that Wray waslaid off because of a slowdown in production work. Nofigures in respect to production work were offered. Further,nonproduction work, as those records show, is somethingthat Respondent performs on a continuing basis obviouslyas a necessary part of its operations. In fact the figure fornonproduction work in March 1977 was higher than thatfor nonproduction work in January. Since Respondentcontinually performs such work and since, indeed, it washigher in January 1977 than it had been in December 1976,there was even a greater need in January 1977 for Wray'sservices than there had been earlier. For, as a repairmen"D," Wray was primarily engaged in nonproduction work,e.g., sweeping, cleaning floors, washing down equipment,and other related work.17 I conclude that Wray was discharged because he was separatedwithout explanation of the action (i.e., was not told he was laid off), hispersonnel action forms were so marked, ab initio, and he was not given 3days' pay upon notice of layoff as Respondent's admitted layoff policyrequires.is Ri-Del Tool Mfg. Co., supra. I do not credit Rheinhart's various denialsthat he separated Wray because of Wray's union activities, because Wrayattended union meetings or other related reasons. See Shattuck Denn MiningCorporation, (Iron King Branch) v. N.L.R.B., 362 F.2d 466, 470(C.A. 9, 1966)where the court, in speaking of the evaluation of an employer's motive fordischarge, stated:Actual motive, a state of mind, being the question, it is seldom thatI conclude, therefore, that Wray was discharged7 byRespondent on January 19, 1977, and that Respondent hassubsequently failed to reinstate him because of Wray'ssupport for the Union and that Respondent therebyviolated, and is violating, Section 8(a)(1) and (3) of theAct.18B. The Alleged No-Solicitation RuleRespondent's rule against employee solicitation is setforth, supra. As can readily be seen from an examination ofit, the rule prohibits the taking up of collections ordonations during working hours, but permits the Respon-dent to waive the prohibition, the United Fund being givenas an example of such a waiver. The rule concludes that asolicitation under such a waiver is the only solicitationallowed in the plant. Since there is no qualification limitingthis last statement to fund solicitations, it necessarily barsby implication all other solicitations of any kind including,for example, an employee solicitation of a fellow employeeto join a union. The entire rule then, reasonably construed,prohibits any type of solicitation in the plant during"working hours" except, on occasion, solicitation for theUnited Fund, with management's permission.In its decision in Essex International Inc., 211 NLRB 749(1974), the Board held that a rule prohibiting solicitationduring "working hours" is prima facie invalid because it issusceptible of being interpreted to bar solicitations fromthe beginning to the end of the work shift includingbreaktime or other periods when employees are notactively at work. While the Board in Essex concluded thatan employer could defeat such a prima facie showing byextrinsic evidence that, in the particular case, the rule wascommunicated to employees or applied in such a way asclearly to convey the intent to permit solicitation atbreaktime or other nonwork periods during the normalworking hours, no such demonstration is present in thisrecord.I, therefore, conclude that by maintaining the aforemen-tioned no-solicitation rule, at all pertinent times herein,Respondent has violated Section 8(aX 1) of the Act. '9V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.direct evidence will be available that is not also self-serving. In suchcases, the self-serving declaration is not conclusive; the trier of fact mayinfer motive from the total circumstances proved. Otherwise no personaccused of unlawful motive who took the stand and testified to a lawfulmotive could be brought to book. Nor is the trier of fact -here thetrial examiner -required to be any more naif than is a judge [Footnoteomitted i. If he finds that the stated motive for discharge is false, hecertainly can infer that there is another motive. More than that, he caninfer that the motive is one that the employer desires to conceal -anunlawful motive -at least where, as in this case, the surrounding factstend to reinforce that inference.19 Trailmobile, Division of Pullran, Incorporatedt 221 NLRB 1088 (1975).360 WESTINGHOUSE ELECTRIC CORP.THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving unlawful discharge in viola-tion of Section 8(a)(3) and (I) of the Act and themaintenance of an unlawful no-solicitation rule in viola-tion of Section 8(a)(1) of the Act. This will requireRespondent to cease and desist from the unfair laborpractices found and to post a notice to that effect whichwill also state the affirmative action Respondent will berequired to take to remedy these violations. Thus, Respon-dent will be required to offer Kenneth Wray, Jr., immedi-ate and full reinstatement to his former position, or, if suchposition no longer exists, to a substantially equivalentposition without prejudice to his seniority or other rightsand privileges. He will be made whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of moneyequal to that which he would have earned20from the dateof his discharge to the date of the offer of reinstatement,less net earnings, if any, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon as prescribed by Florida SteelCorporation, 231 NLRB 651 (1977). Respondent will alsobe required to rescind its unlawful no-solicitation rule.It will be further recommended, in view of the unfairlabor practices in which Respondent has engaged (seeN.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941)), that Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteedemployees by Section 7 of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Kenneth Wray, Jr., on January 19,1977, and by failing to reinstate him because of his unionactivities Respondent has violated, and is violating, Section8(a)(1) and (3) of the Act.4. By maintaining a rule prohibiting employees fromsoliciting their fellow employees concerning matters relat-ing to their Section 7 rights during nonwork times at theplant Respondent has violated Section 8(a)(l) of the Act.5. The above-mentioned unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER21The Respondent, Westinghouse Electric Corporation,Richmond, Virginia, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, or activities on behalfof, United Electrical, Radio & Machine Workers ofAmerica, or any other labor organization, by discriminat-ing in regard to the hire or tenure of employment or in anyother manner in regard to any term or condition ofemployment of any of Respondent's employees in order todiscourage union membership or other concerted activities.(b) Maintaining a plant rule which prohibits employeesfrom soliciting during nonworking time concerning mattersrelating to their Section 7 rights or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Kenneth Wray, Jr., immediate and full rein-statement to his former position or, if such position nolonger exists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for any loss of pay he may have sufferedas the result of his discharge in the manner set forth in"The Remedy" section of this Decision.(b) Revoke the rule which prohibits the employees fromengaging in any solicitation during nonwork time exceptoccasionally for the United Fund.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its plant in Richmond, Virginia, copies of theattached notice marked "Appendix."22Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 5, in writing,within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.20 Pay he received for Friday. January 21, 1977, will be an offset againstRespondent's backpay obligation.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence, it has been decided that we have violated theNational Labor Relations Act and we have been ordered topost this notice.The National Labor Relations Act gives you, asemployees, certain rights including the rights:To self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all said activities.WE WILL NOT maintain a plant rule which prohibitsemployees from engaging in union solicitation duringnonwork time at the plant.WE WILL NOT discharge you or take any otherreprisal against you because you join, support, orengage in activities in behalf of United Electrical,Radio & Machine Workers of America, or any otherlabor organization.WE WILL NOT in any other manner interfere with anyof your rights set forth above.WE WILL offer to reinstate Kenneth Wray, Jr., to hisformer position, or if such position no longer exists, to asubstantially equivalent position with full seniority andall other rights and privileges, as the Board has foundthat he was discharged because of his union activities.WE WILL make up all pay lost by Kenneth Wray, Jr.,as the result of his discharge, plus interest.WE WILL revoke the rule contained in our "IndustryServices Division Employee Handbook" which prohib-its employees from engaging in union solicitationduring nonwork time at the plant.WESTINGHOUSE ELECTRICCORPORATION362